Exhibit 10.1

 

EXECUTION VERSION

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

 

May 28, 2009

 

To: Take-Two Interactive Software, Inc.

622 Broadway

New York, New York

Attention: Treasurer

Telephone No.:   (646) 536-2842

Facsimile No.:    (646) 941-3566

 

Re: Call Option Transaction

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, London Branch (“Dealer”) and Take-Two
Interactive Software, Inc. (“Counterparty”) as of the Trade Date specified below
(the “Transaction”).  This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below.  This Confirmation
shall replace any previous agreements and serve as the final documentation for
this Transaction.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation.  In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.  Certain defined terms
used herein have the meanings assigned to them in the Prospectus dated May 27,
2009, as supplemented by the Prospectus Supplement dated May 28, 2009 (as so
supplemented, the “Prospectus”) relating to the USD 120,000,000 principal amount
of Convertible Senior Notes due June 1, 2014 (the “Convertible Notes” and each
USD 1,000 principal amount of Convertible Notes, a “Convertible Note”) issued by
Counterparty pursuant to the Indenture to be dated June 3, 2009 (the “Base
Indenture”), as supplemented by a Supplemental Indenture thereto (the
“Supplemental Indenture”) to be dated June 3, 2009, between Counterparty and The
Bank of New York Mellon, as trustee (the Base Indenture as so supplemented, the
“Indenture”).  In the event of any inconsistency between the terms defined in
the Prospectus, the Indenture and this Confirmation, this Confirmation shall
govern. The parties acknowledge that this Confirmation is entered into on the
date hereof with the understanding that (i) definitions set forth in the
Indenture which are also defined herein by reference to the Indenture and
(ii) sections of the Indenture that are referred to herein will conform to the
descriptions thereof in the Prospectus.  If any such definitions in the
Indenture or any such sections of the Indenture differ from the descriptions
thereof in the Prospectus, the descriptions thereof in the Prospectus will
govern for purposes of this Confirmation.  The parties further acknowledge that
the Indenture section numbers used herein are based on the draft of the
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Indenture as executed, the parties
will amend this Confirmation in good faith to preserve the intent of the
parties.  For the avoidance of doubt, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.

 

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------


 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.                                       This Confirmation evidences a complete
and binding agreement between Dealer and Counterparty as to the terms of the
Transaction to which this Confirmation relates.  This Confirmation shall
supplement, form a part of, and be subject to an agreement in the form of the
2002 ISDA Master Agreement (the “Agreement”) as if Dealer and Counterparty had
executed an agreement in such form (but without any Schedule except for (i) the
election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine) and (ii) the election that
Section 5(a)(v) of the Agreement shall not apply to either party) on the Trade
Date.  In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates.  The parties hereby agree that
no Transaction other than the Transaction to which this Confirmation relates
shall be governed by the Agreement.

 

2.                                       The terms of the particular Transaction
to which this Confirmation relates are as follows:

 

General Terms:

 

Trade Date:

 

May 28, 2009

 

 

 

Effective Date:

 

The third Exchange Business Day immediately prior to the Premium Payment Date

 

 

 

Option Style:

 

“Modified American”, as described under “Procedures for Exercise” below

 

 

 

Option Type:

 

Call

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

Dealer

 

 

 

Shares:

 

The common stock of Counterparty, par value USD 0.01 per Share (Exchange symbol
“TTWO”)

 

 

 

Number of Options:

 

[      ]. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

 

 

Applicable Percentage:

 

[      ]%

 

 

 

Option Entitlement:

 

As of any date, a number equal to the product of the Applicable Percentage and
the Conversion Rate as of such date (as defined in the Supplemental Indenture,
but without regard to any adjustments to the Conversion Rate pursuant to
Section 9.04(g) or (h) or Section 9.06 of the Supplemental Indenture and subject
to “Method of Adjustment” below), for each Convertible Note.

 

 

 

Strike Price:

 

USD 10.6750

 

 

 

Premium:

 

USD [      ]

 

 

 

Premium Payment Date:

 

June 3, 2009

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

2

--------------------------------------------------------------------------------


 

Related Exchange(s):

 

All Exchanges

 

Procedures for Exercise:

 

Exercise Period(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, an Exercise
Period shall occur with respect to an Option hereunder only if such Option is an
Exercisable Option (as defined below) and the Exercise Period shall be, in
respect of any Exercisable Option, the period commencing on, and including, the
relevant Conversion Date and ending on, and including, the Scheduled Valid Day
immediately preceding the first day of the relevant Settlement Averaging Period
in respect of such Conversion Date; provided that (i) in respect of Exercisable
Options relating to Convertible Notes for which the relevant Conversion Date
occurs on or after December 1, 2013, the final day of the Exercise Period shall
be the Scheduled Valid Day immediately preceding the Expiration Date and (ii) in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs after the Convertible Notes have been called for
redemption (including after December 1, 2013) pursuant to Section 10.01 of the
Supplemental Indenture, the final day of the Exercise Period shall be the
Scheduled Valid Day immediately preceding the Scheduled Redemption Date (as
defined below).

 

 

 

Conversion Date:

 

With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the Supplemental Indenture) of such
Convertible Notes satisfies all of the requirements for conversion thereof as
set forth in Section 9.02(b) of the Supplemental Indenture.

 

 

 

Exercisable Options:

 

In respect of any Exercise Period (the “Relevant Exercise Period”), the lesser
of (i) the number of Convertible Notes surrendered to Counterparty for
conversion on the first day of the Relevant Exercise Period, and (ii) the Number
of Options as of the first day of the Relevant Exercise Period; provided that if
there are any other Exercisable Options as to which a prior Exercise Period has
commenced but no Exercise Date has yet occurred which would thereby reduce the
Number of Options as of the related Exercise Date (such other Exercisable
Options, the “Other Exercisable Options”), then solely for the purposes of
determining the number of Exercisable Options for the Relevant Exercise Period,
the Number of Options on the first day of the Relevant Exercise Period shall be
reduced by such Other Exercisable Options.

 

 

 

 

 

Notwithstanding the foregoing, in no event shall the number of Exercisable
Options exceed the Number of Options.

 

 

 

Expiration Time:

 

The Valuation Time

 

 

 

Expiration Date:

 

June 1, 2014, subject to earlier exercise.

 

 

 

Multiple Exercise:

 

Applicable, as described under Exercisable Options above.

 

3

--------------------------------------------------------------------------------


 

Automatic Exercise:

 

Applicable; and means that in respect of an Exercise Period, a number of Options
not previously exercised hereunder equal to the number of Exercisable Options
shall be deemed to be exercised on the final day of such Exercise Period for
such Exercisable Options; provided that such Options shall be deemed exercised
only to the extent that Counterparty has provided to Dealer a Notice of
Exercise.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Exercisable Options, Counterparty must notify Dealer in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised of (i) the number of such Options, (ii) the scheduled
first day of the Settlement Averaging Period and the scheduled Settlement Date,
(iii) the Relevant Settlement Method for such Exercisable Options, and (iv) if
the Relevant Settlement Method for such Exercisable Options is not Net Share
Settlement, the fixed amount of cash per Convertible Note that Counterparty has
elected to deliver to holders of the related Convertible Notes (the “Specified
Cash Amount”), together with any representations, acknowledgements and
agreements set forth under “Settlement Method Election Conditions” below;
provided that in respect of Exercisable Options relating to Convertible Notes
with a Conversion Date occurring on or after December 1, 2013, (A) such notice
may be given on or prior to the second Scheduled Valid Day immediately preceding
the Expiration Date and need only specify the information required in clause
(i) above, and (B) if the Relevant Settlement Method for such Exercisable
Options is not Net Share Settlement, Dealer shall have received a separate
notice (“Notice of Final Settlement Method”) in respect of all such Convertible
Notes before 5:00 p.m. (New York City time) on or prior to December 1, 2013
specifying the information required in clauses (iii) and (iv) above; provided
further that in respect of Exercisable Options relating to any Convertible Notes
for which the relevant Conversion Date occurs after the Convertible Notes have
been called for redemption (including after December 1, 2013) pursuant to
Section 10.01 of the Supplemental Indenture, (A) such notice may be given on or
prior to the second Scheduled Valid Day immediately preceding the Scheduled
Redemption Date (as defined below) and need only specify the information
required in clause (i) above and (B) Dealer shall have received a Notice of
Early Redemption as specified below.

 

 

 

Notice of Early Redemption:

 

In order to exercise any Exercisable Options relating to Convertible Notes that
have been called for redemption pursuant to Section 10.01 of the Supplemental
Indenture, Counterparty must notify Dealer in writing before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the fifty-fourth
(54th) Scheduled Valid Day immediately prior to the scheduled redemption date
specified by Counterparty for such Convertible Notes pursuant to Section 10.01
of the Supplemental Indenture (the “Scheduled Redemption Date”) of (i) the
Scheduled Redemption Date, (ii) the Relevant Settlement Method for such
Exercisable Options, and (iii) if the Relevant Settlement

 

4

--------------------------------------------------------------------------------


 

 

 

Method for such Exercisable Options is not Net Share Settlement, the Specified
Cash Amount, together with any representations, acknowledgements and agreements
set forth under “Settlement Method Election Conditions” below.

 

 

 

Valuation Time:

 

At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

 

 

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

 

 

 

 

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted to trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to
1:00 p.m., New York City time, on any Scheduled Valid Day for the Shares for
more than one half-hour period in the aggregate during regular trading hours of
any suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options, contracts or future contracts relating to the Shares.”

 

Settlement Terms:

 

Settlement Method:

 

For any Exercisable Option, Net Share Settlement; provided that the Relevant
Settlement Method set forth below for such Exercisable Option shall apply, but
only if the Settlement Method Election Conditions have been satisfied and
Counterparty shall have notified Dealer of the Relevant Settlement Method in the
Notice of Exercise, Notice of Final Settlement Method or Notice of Early
Redemption, as applicable, for such Exercisable Option.

 

 

 

Relevant Settlement Method:

 

In respect of any Exercisable Option, subject to the Settlement Method Election
Conditions:

 

 

 

 

 

(i)      if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in Shares (together with cash
in lieu of fractional Shares), then the Relevant Settlement Method for such
Exercisable Option shall be Net Share Settlement;

 

 

 

 

 

(ii)     if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note in a combination of cash and Shares,
then the Relevant Settlement Method for such Exercisable Option shall be
Combination Settlement; and

 

 

 

 

 

(iii)    if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash, then the Relevant
Settlement Method for such Exercisable Option shall be Cash Settlement.

 

5

--------------------------------------------------------------------------------


 

Settlement Method Election Conditions:

 

For any Relevant Settlement Method other than Net Share Settlement, such
Relevant Settlement Method shall apply only if the Notice of Exercise, the
Notice of Final Settlement Method or the Notice of Early Redemption for such
Exercisable Option, as applicable, notifying Dealer of the Relevant Settlement
Method contains a representation that, on the date of such Notice of Exercise,
Notice of Final Settlement Method or Notice of Early Redemption, as applicable,
Counterparty is not in possession of any material non-public information with
respect to Counterparty or the Shares.

 

 

 

Net Share Settlement:

 

If Net Share Settlement is applicable to any Exercisable Option exercised or
deemed exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Exercisable Option a number of Shares (the “Net
Share Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Exercisable Option, of (i) the Daily
Option Value for such Valid Day, divided by (ii) the Relevant Price on such
Valid Day, divided by (iii) the number of Valid Days in the Settlement Averaging
Period; provided that in no event shall the Net Share Settlement Amount exceed a
number of Shares equal to the product of the Applicable Percentage and the
excess of (i) the aggregate number of Shares that Counterparty is obligated to
deliver to the holder of the related Convertible Note pursuant to
Section 9.03(b) of the Supplemental Indenture, over (ii) a number of Shares
equal to USD 1,000 divided by the Relevant Price on the last Valid Day of the
Settlement Averaging Period.

 

 

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Share Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Combination Settlement:

 

If Combination Settlement is applicable to any Exercisable Option exercised or
deemed exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Exercisable Option:

 

 

 

 

 

(i) an amount of cash (the “Combination Settlement Cash Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such
Exercisable Option, of (A) an amount (the “Daily Combination Settlement Cash
Amount”) equal to the lesser of (1) the product of (x) the Applicable Percentage
and (y) the Specified Cash Amount minus USD 1,000 and (2) the Daily Option
Value, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that if the calculation in clause (1) above results in a
negative number for any Valid Day, the Combination Settlement Cash Amount and
the Daily Combination Settlement Cash Amount for such Valid Day shall each be
deemed to be zero; and

 

 

 

 

 

(ii) a number of Shares (the “Combination Settlement Share Amount”) equal to the
sum, for each Valid Day during the Settlement Averaging Period for such
Exercisable Option, of (A) the Daily Option Value on such Valid Day minus Daily

 

6

--------------------------------------------------------------------------------


 

 

 

Combination Settlement Cash Amount for such Valid Day, divided by (B) the
Relevant Price on such Valid Day, divided by (C) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in clause
(A) above results in a negative number for any Valid Day, the Combination
Settlement Share Amount for such Valid Day shall be deemed to be zero.

 

 

 

 

 

Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Combination Settlement Share Amount valued at the Relevant Price
for the last Valid Day of the Settlement Averaging Period.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable to any Exercisable Option exercised or deemed
exercised hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer
will pay to Counterparty, on the relevant Settlement Date for each such
Exercisable Option, an amount of cash equal to the sum, for each Valid Day
during the Settlement Averaging Period for such Exercisable Option, of (i) the
Daily Option Value for such Valid Day, divided by (ii) the number of Valid Days
in the Settlement Averaging Period.

 

 

 

Daily Option Value:

 

For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day multiplied by (ii) the Relevant Price on such Valid Day less the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero.

 

 

 

Valid Day:

 

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then traded. If the Shares
are not so listed or traded, “Valid Day” means a Business Day.

 

 

 

Scheduled Valid Day:

 

A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

 

 

 

Business Day:

 

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

 

 

Relevant Price:

 

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page TTWO.UQ <equity> AQR (or its
equivalent successor page if such page is not available) in respect of the
period from the scheduled opening time of the Exchange to the Scheduled Closing
Time of the Exchange on such Valid Day (or

 

7

--------------------------------------------------------------------------------


 

 

 

if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method).

 

 

 

Settlement Averaging Period:

 

For any Exercisable Option and regardless, for the avoidance of doubt, of the
settlement method elected by Counterparty under the related Convertible Note,
(i) if Counterparty has, on or prior to December 1, 2013, delivered a Notice of
Exercise to Dealer with respect to such Exercisable Option with a Conversion
Date occurring prior to December 1, 2013, the fifty (50) consecutive Valid Days
commencing on and including the second Scheduled Valid Day following such
Conversion Date, or (ii) if Counterparty has, on or following December 1, 2013,
delivered a Notice of Exercise to Dealer with respect to such Exercisable
Optionwith a Conversion Date occurring on or following December 1, 2013, the
fifty (50) consecutive Valid Days commencing on, and including, the fifty-second
(52nd) Scheduled Valid Day immediately prior to the Expiration Date; provided
that if Counterparty has at any time delivered a Notice of Early Redemption to
Dealer (including after December 1, 2013), the Settlement Averaging Period for
any Exercisable Option shall be the fifty (50) consecutive Valid Days commencing
on, and including, the fifty-second (52nd) Scheduled Valid Day immediately prior
to the Scheduled Redemption Date, regardless, for the avoidance of doubt, of the
settlement method elected by Counterparty under the related Convertible Note

 

 

 

Settlement Date:

 

For any Exercisable Option, the third Business Day immediately following the
final Valid Day of the Settlement Averaging Period for such Exercisable Option.

 

 

 

Settlement Currency:

 

USD

 

 

 

Other Applicable Provisions:

 

The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

 

 

 

Representation and Agreement:

 

Notwithstanding Section 9.11 of the Equity Definitions, the parties acknowledge
that any Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws.

 

3. Additional Terms applicable to the Transaction:

 

Adjustments applicable to the Transaction:

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 9.04 of the Supplemental Indenture that would result in an adjustment to
the Conversion Rate of the Convertible Notes; provided that in no event shall
there be any adjustment hereunder as a result of

 

8

--------------------------------------------------------------------------------


 

 

 

an adjustment to the Conversion Rate pursuant to Section 9.04(g) or (h) or
Section 9.06 of the Supplemental Indenture.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c) of
the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Supplemental Indenture (other than
Section 9.04(g) and (h) and Section 9.06 of the Supplemental Indenture) or any
adjustment pursuant to Section 9.05 of the Supplemental Indenture, the
Calculation Agent will make a corresponding adjustment to any one or more of the
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided
that if the Calculation Agent in good faith disagrees with any adjustment to the
Conversion Rate pursuant to Section 9.04(m) or Section 9.05 of the Supplemental
Indenture, the Calculation Agent will determine the corresponding adjustment to
be made to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment of the Transaction in a commercially reasonable manner.

 

Extraordinary Events applicable to the Transaction:

 

Merger Events:

 

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 9.07 of the Supplemental
Indenture.

 

 

 

Tender Offers:

 

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 9.04(e) of the Supplemental Indenture.

 

 

 

Consequence of Merger Events/ Tender Offers:

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the
Supplemental Indenture to any one or more of the nature of the Shares, Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided, however, that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional shares as set forth in Section 9.06 of the
Supplemental Indenture; provided further that if, with respect to a Merger Event
or a Tender Offer, (i) the consideration for the Shares includes (or, at the
option of a holder of Shares, may include) shares of an entity or person not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer, will not be the Issuer following such Merger Event or
Tender Offer, then Cancellation and Payment (Calculation Agent Determination)
shall apply.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination);

 

9

--------------------------------------------------------------------------------


 

 

 

provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that Section 12.9(a)(v) of the Equity Definitions is hereby
modified by inserting the following two phrases at the end of such Section:

 

 

 

 

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”

 

 

 

Hedging Party:

 

Dealer for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

4.  Calculation Agent:

 

Dealer

 

5.  Account Details:

 

(a)         Account for payments to Counterparty:

 

[      ]

ABA:  [      ]

Acct:   Take-Two Interactive Software Inc.

Acct No.:  [      ]

 

Account for delivery of Shares to Counterparty:

 

To be provided by Counterparty.

 

(b)           Account for payments to Dealer:

 

[      ]

 

10

--------------------------------------------------------------------------------


 

ABA:  [      ]

Favour: [      ]

A/C:  [      ]

 

Account for delivery of Shares from Dealer:

 

[      ]

 

6.  Offices:

 

The Office of Counterparty for the Transaction is:  Inapplicable, Counterparty
is not a Multibranch Party.

 

The Office of Dealer for the Transaction is: London

 

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

7. Notices: For purposes of this Confirmation:

 

(a)           Address for notices or communications to Counterparty:

 

Take-Two Interactive Software, Inc.

622 Broadway

New York, New York

Attention: Treasurer

Telephone No.:  (646) 536-2842

Facsimile No.:     (646) 941-3566

 

(b)           Address for notices or communications to Dealer:

 

JPMorgan Chase Bank, National Association

4 New York Plaza, Floor 18

New York, NY  10004-2413

Attention:  Mariusz Kwasnik

Title:  Operations Analyst

EDG Corporate Marketing

Telephone No:     (212) 623-7223

Facsimile No:        (212) 623-7719

 

8.  Representations and Warranties of Counterparty

 

Each of the representations and warranties made by Counterparty pursuant to the
Underwriting Agreement (the “Underwriting Agreement”) dated as of May 28, 2009
between Counterparty and J.P. Morgan Securities Inc. and Barclays Capital Inc.,
as representative of the Underwriters party thereto, on the “Closing Date” (as
defined in the Underwriting Agreement) are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein.  Counterparty hereby
further represents and warrants to Dealer that:

 

(a)                                   Counterparty has all necessary corporate
power and authority to execute, deliver and perform its obligations in respect
of this Transaction; such execution, delivery and performance have been duly
authorized by all necessary corporate action on Counterparty’s part; and this
Confirmation has been duly and validly executed and delivered by Counterparty
and constitutes its valid and binding obligation, enforceable against
Counterparty in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar

 

11

--------------------------------------------------------------------------------


 

laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

(b)                                  Neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of Counterparty
hereunder will conflict with or result in a breach of the certificate of
incorporation or by-laws (or any equivalent documents) of Counterparty, or any
applicable law or regulation, or any order, writ, injunction or decree of any
court or governmental authority or agency, or any agreement or instrument to
which Counterparty or any of its subsidiaries is a party or by which
Counterparty or any of its subsidiaries is bound or to which Counterparty or any
of its subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)                                   No consent, approval, authorization, or
order of, or filing with, any governmental agency or body or any court is
required in connection with the execution, delivery or performance by
Counterparty of this Confirmation, except such as have been obtained or made and
such as may be required under the Securities Act of 1933, as amended (the
“Securities Act”) or state securities laws.

 

(d)                                  Counterparty is not and will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

(e)                                   It is an “eligible contract participant”
(as such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended (the “CEA”)) because one or more of the following is true:

 

Counterparty is a corporation, partnership, proprietorship, organization, trust
or other entity and:

 

(A)                                 Counterparty has total assets in excess of
USD 10,000,000;

 

(B)                                  the obligations of Counterparty hereunder
are guaranteed, or otherwise supported by a letter of credit or keepwell,
support or other agreement, by an entity of the type described in
Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I), 1a(12)(A)(vii) or
1a(12)(C) of the CEA; or

 

(C)       Counterparty has a net worth in excess of USD 1,000,000 and has
entered into this Agreement in connection with the conduct of Counterparty’s
business or to manage the risk associated with an asset or liability owned or
incurred or reasonably likely to be owned or incurred by Counterparty in the
conduct of Counterparty’s business.

 

(f)                                     Each of it and its affiliates is not, on
the date hereof, in possession of any material non-public information with
respect to Counterparty.

 

9. Other Provisions:

 

(a)                                  Opinions.  Counterparty shall deliver to
Dealer, on or prior to the Premium Payment Date, an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation.  Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

(b)                                 Repurchase Notices.  Counterparty shall, on
any day on which Counterparty effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the number of outstanding Shares as determined on
such day is (i) less than 76 million (in the case of the first such notice) or
(ii) thereafter more than 4 million less than the number of Shares included in
the immediately

 

12

--------------------------------------------------------------------------------


 

preceding Repurchase Notice.  Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to this Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, which an Indemnified Person may become subject to, as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing.  If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person.  If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities.  The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Party at
law or in equity.  The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of this Transaction.

 

(c)                                  Regulation M.  Counterparty is not on the
date hereof engaged in a distribution, as such term is used in Regulation M
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
any securities of Counterparty, other than the distribution of the Convertible
Notes.  Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.

 

(d)                                 No Manipulation.  Counterparty is not
entering into this Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

 

(e)                                Transfer or Assignment.  (i) Counterparty
shall have the right to transfer or assign its rights and obligations hereunder
with respect to all, but not less than all, of the Options hereunder (such
Options, the “Transfer Options”); provided that such transfer or assignment
shall be subject to reasonable conditions that Dealer may impose, including but
not limited, to the following conditions:

 

13

--------------------------------------------------------------------------------


 

(A)      With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to
Section 9(b) or any obligations under Section 9(m) or 9(r) of this Confirmation;

 

(B)        Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

(C)        Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

(D)       Dealer will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer would
have been required to pay to Counterparty in the absence of such transfer and
assignment;

 

(E)         An Event of Default, Potential Event of Default or Termination Event
will not occur as a result of such transfer and assignment;

 

(F)         Without limiting the generality of clause (B), Counterparty shall
cause the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

(G)        Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

 

(ii) Dealer may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than the lesser of (x) the credit rating of Dealer at the time of the
transfer and (y) AA- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or Aa3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer; provided
that such transfer or assignment shall be subject to the condition that (1) a
Tax Event described in Section 5(b)(iii)(A) or (B) will not occur with respect
to Counterparty due to, and immediately upon, such transfer or assignment and
(2) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer or assignment.  Dealer agrees to use its
commercially reasonable efforts to provide prior notice to Counterparty of any
transfer or assignment of Options to a third party pursuant to this Section.  If
at any time at which (1) the Section 16 Percentage exceeds 7.5%, (2) the Option
Equity Percentage exceeds 14.5%, or (3) the Share Amount exceeds the
Post-Effective Limit (if any applies), Dealer may, in its reasonable discretion,
either (I) effect a transfer or assignment of Options to a third party in
accordance with the conditions described above such that (1) the Section 16
Percentage will be equal to or less than 7.5%, (2) the Option Equity Percentage
will be equal to or less than 14.5%, and (3) the Share Amount will be equal to
or less than any such Post-Effective Limit, or (II) designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated Portion”), such that following such partial
termination (1) the Section 16 Percentage will be equal to or less than 7.5%,
(2) the Option Equity Percentage will be equal to or less than 14.5%, and
(3) the Share Amount will be equal to or less than such Post-Effective Limit. 
In the event that Dealer so designates an Early Termination Date with respect to
a Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to this Transaction and a Number of Options
equal to the number of Options underlying the Terminated Portion,
(2) Counterparty shall be the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion shall be the sole Affected
Transaction

 

14

--------------------------------------------------------------------------------


 

(and, for the avoidance of doubt, the provisions of Section 9(k) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party).  The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding.  The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
product of the Number of Options and the Option Entitlement and (y) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding.  The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation or regulatory order that for any reason becomes applicable to
ownership of Shares after the Trade Date (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership of under the Applicable Laws, as determined
by Dealer in its reasonable discretion. The “Post-Effective Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.

 

(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations.  Dealer shall be discharged of
its obligations to Counterparty to the extent of any such performance.

 

(f)                                    Staggered Settlement.  If upon advice of
counsel with respect to applicable legal and regulatory requirements, including
any requirements relating to Dealer’s hedging activities hereunder, Dealer
reasonably determines that it would not be practicable or advisable to deliver,
or to acquire Shares to deliver, any or all of the Shares to be delivered by
Dealer on the Settlement Date for the Transaction, Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

(a)                                in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (the first of which will be
such Nominal Settlement Date and the last of which will be no later than the
twentieth (20th) Exchange Business Day following such Nominal Settlement Date)
and the number of Shares that it will deliver on each Staggered Settlement Date;

 

(b)                               the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date; and

 

(c)                                  if the Net Share Settlement terms or the
Combination Settlement terms set forth above were to apply on the Nominal
Settlement Date, then the Net Share Settlement terms or the Combination
Settlement terms, as applicable, will apply on each Staggered Settlement Date,
except that the Shares deliverable pursuant to such terms on the Nominal
Settlement Date will be allocated among such Staggered Settlement Dates as
specified by Dealer in the notice referred to in clause (a) above.

 

(g)                                 Role of Agent.  Each party agrees and
acknowledges that (i) J.P. Morgan Securities Inc., an

 

15

--------------------------------------------------------------------------------


 

affiliate of Dealer (“JPMSI”), has acted solely as agent and not as principal
with respect to this Transaction and (ii) JPMSI has no obligation or liability,
by way of guaranty, endorsement or otherwise, in any manner in respect of this
Transaction (including, if applicable, in respect of the settlement thereof).
Each party agrees it will look solely to the other party (or any guarantor in
respect thereof) for performance of such other party’s obligations under this
Transaction.

 

(h)                                 Additional Termination Events.

 

(i)  Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty shall occur under the terms of the
Convertible Notes as set forth in Section 6.01 of the Supplemental Indenture or
under Section 6.01 of the Base Indenture, then such event of default shall
constitute an Additional Termination Event applicable to the Transaction and,
with respect to such event of default (A) Counterparty shall be deemed to be the
sole Affected Party and the Transaction shall be the sole Affected Transaction
and (B) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

(ii)  Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise in respect of Exercisable Options that correspond to
Convertible Notes converted pursuant to Section 9.01(iv) of the Supplemental
Indenture in connection with a “Make-Whole Fundamental Change” (as defined in
the Supplemental Indenture) shall constitute an Additional Termination Event as
provided in this clause (ii).  Upon receipt of any such notice, Dealer shall
designate an Exchange Business Day as an Early Termination Date with respect to
the portion of this Transaction corresponding to the number of such Exercisable
Options specified in such Notice of Exercise (such number of Options, the
“Specified Options”).  Any payment hereunder with respect to such termination
shall be calculated pursuant to Section 6 of the Agreement as if (A) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Specified Options, (B) Counterparty shall be the sole Affected Party with
respect to such Additional Termination Event, (C) the terminated portion of the
Transaction shall be the sole Affected Transaction and (D) for the avoidance of
doubt, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent, acting in a commercially reasonable manner, shall not
take into account any adjustments to the Option Entitlement that result from
corresponding adjustments to the Conversion Rate pursuant to Section 9.06 of the
Supplemental Indenture; provided that the amount of cash deliverable in respect
of such early termination by Dealer to Counterparty shall not be greater than
the product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Specified Options multiplied by (2) the Conversion Rate (after taking
into account any applicable adjustments to the Conversion Rate pursuant to
Section 9.06 of the Supplemental Indenture) multiplied by (3) a price per Share
determined by the Calculation Agent over (II) the aggregate principal amount of
the corresponding Convertible Notes, as determined by the Calculation Agent in a
commercially reasonable manner.

 

(i)                                     Amendments to Equity Definitions. 
(i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

(ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

(j)                                     No Collateral; Setoff.  Notwithstanding
any provision of the Agreement or any other agreement between the parties to the
contrary, the obligations of Dealer and Counterparty hereunder are not secured
by any collateral.  Obligations of Counterparty hereunder shall not be set off
by Counterparty against any obligations of Dealer, whether arising under the
Agreement, this

 

16

--------------------------------------------------------------------------------


 

Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise.  In addition to and without limiting any rights of set-off
that a party hereto may have as a matter of law, pursuant to contract or
otherwise, upon the occurrence of an Early Termination Date, Dealer (and only
Dealer)  shall have the right to set off any obligation that it may have to
Counterparty under this Confirmation, including without limitation any
obligation to make any payment of cash or delivery of Shares to Counterparty,
against any obligation Counterparty may have to Dealer under any other agreement
between Dealer and Counterparty relating to Shares (each such contract or
agreement, a “Separate Agreement”), including without limitation any obligation
to make a payment of cash or a delivery of Shares or any other property or
securities. For this purpose, Dealer shall be entitled to convert any obligation
(or the relevant portion of such obligation) denominated in one currency into
another currency at the rate of exchange at which it would be able to purchase
the relevant amount of such currency, and to convert any obligation to deliver
any non-cash property into an obligation to deliver cash in an amount calculated
by reference to the market value of such property as of the Early Termination
Date, as determined by the Calculation Agent in its sole discretion; provided
that in the case of a set-off of any obligation to release or deliver assets
against any right to receive fungible assets, such obligation and right shall be
set off in kind and; provided further that in determining the value of any
obligation to deliver Shares, the value at any time of such obligation shall be
determined by reference to the market value of the Shares at such time, as
determined in good faith by the Calculation Agent.  If an obligation is
unascertained at the time of any such set-off, the Calculation Agent may in good
faith estimate the amount or value of such obligation, in which case set-off
will be effected in respect of that estimate, and the relevant party shall
account to the other party at the time such obligation or right is ascertained.
For the avoidance of doubt and notwithstanding anything to the contrary provided
in this Section 9(j), in the event of bankruptcy or liquidation of either
Counterparty or Dealer neither party shall have the right to set off any
obligation that it may have to the other party under this Transaction against
any obligation such other party may have to it, whether arising under the
Agreement, this Confirmation or any other agreement between the parties hereto,
by operation of law or otherwise.

 

(k)                                  Alternative Calculations and Payment on
Early Termination and on Certain  Extraordinary Events.  If in respect of this
Transaction, an amount is payable by Dealer to Counterparty (i) pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions or (ii) pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty may
request Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) (except that Counterparty shall not make such an
election in the event of a Nationalization, Insolvency, Merger Event or Tender
Offer, in each case, in which the consideration to be paid to holders of Shares
consists solely of cash, or an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement in each case that
resulted from an event or events outside Counterparty’s control) and shall give
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. New York local time on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable; provided that if Counterparty does not validly
request Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to satisfy its
Payment Obligation by the Share Termination Alternative, notwithstanding
Counterparty’s election to the contrary.  In calculating any amounts under
Section 6(e) of the Agreement, notwithstanding anything to the contrary in the
Agreement, (1) separate amounts shall be calculated as set forth in
Section 6(e) with respect to (i) this Transaction and (ii) all other
Transactions, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable

 

17

--------------------------------------------------------------------------------


 

 

 

period of time after, the date when the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the “Share
Termination Payment Date”), in satisfaction of the Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

 

 

Share Termination Delivery Unit:

 

One Share or, if a Merger Event has occurred and a corresponding adjustment to
this Transaction has been made, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Merger Event, as determined by the
Calculation Agent.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11, 9.12 and 10.5 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Alternative is applicable to this Transaction.

 

(l)                                     Waiver of Jury Trial.  Each party
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any suit, action or proceeding relating to this

 

18

--------------------------------------------------------------------------------


 

Transaction.  Each party (i) certifies that no representative, agent or attorney
of either party has represented, expressly or otherwise, that such other party
would not, in the event of such a suit, action or proceeding, seek to enforce
the foregoing waiver and (ii) acknowledges that it and the other party have been
induced to enter into this Transaction, as applicable, by, among other things,
the mutual waivers and certifications provided herein.

 

(m)                               Registration.  Counterparty hereby agrees that
if, in the good faith reasonable judgment of Dealer, (A) the Shares acquired by
Dealer for the purpose of hedging its obligations pursuant to this Transaction
(the “Hedge Shares”) or (B) any Early Unwind Shares delivered to Dealer pursuant
to Section 9(t) (any such Hedge Shares or Early Unwind Shares, “Restricted
Shares”) cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Restricted Shares in a registered offering,
make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Restricted Shares in a private
placement, enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities for an issuance of a similar size, in form and substance satisfactory
to Dealer (in which case, the Calculation Agent shall make any adjustments to
the terms of this Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Restricted Shares in a private placement for  issuance
of a similar size), or (iii) purchase the Restricted Shares from Dealer at the
Reference Price on such Exchange Business Days, and in the amounts, requested by
Dealer.

 

(n)                                 Tax Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(o)                                 Right to Extend.  Dealer may postpone, in
whole or in part, any Settlement Date or any other date of valuation or delivery
by Dealer or add additional Settlement Dates or any other date of valuation or
delivery, with respect to some or all of the Options hereunder, if Dealer
reasonably determines, in its commercially reasonable discretion, that such
extension is reasonably necessary or appropriate to preserve Dealer’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

 

(p)                                 Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to
Dealer rights against Counterparty with respect to the Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

(q)                                 Securities Contract; Swap Agreement.  The
parties hereto intend for: (a) the Transaction to be a “securities contract” and
a “swap agreement” as defined in the Bankruptcy Code (Title 11 of the United
States Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to
the

 

19

--------------------------------------------------------------------------------


 

protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code; and
(c) each payment and delivery of cash, securities or other property hereunder to
constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

(r)                                    Notice of Merger Consideration.
Counterparty covenants and agrees that, as promptly as practicable following the
public announcement of any consolidation, merger and binding share exchange to
which Counterparty is a party, or any sale of all or substantially all of
Counterparty’s assets, in each case pursuant to which the Shares will be
converted into cash, securities or other property, Counterparty shall notify
Dealer in writing of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such transaction or event
(the date of such notification, the “Consideration Notification Date”); provided
that in no event shall the Consideration Notification Date be later than the
date on which such transaction or event is consummated.

 

(s)                                  Receipt or Delivery of Cash. For the
avoidance of doubt, other than payment of the Premium by Counterparty, nothing
in this Confirmation shall be interpreted as requiring Counterparty to cash
settle this Transaction, except in circumstances where such cash settlement is
within Counterparty’s control (including, without limitation, where Counterparty
elects to receive or deliver cash, or where Counterparty fails timely to elect
the Share Termination Alternative) or in those circumstances in which holders of
the Shares would also receive cash.

 

(t)                                    Early Unwind. (i) In the event the sale
of the Convertible Notes is not consummated with the Underwriters for any
reason, or if Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by the close of business in New
York on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall reimburse Dealer for any costs or
expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of terminating, liquidating, obtaining or reestablishing
any hedge or related trading position of Dealer or one or more of its affiliates
in connection with the Transaction). The amount of any such reimbursement shall
be determined by Dealer in its sole good faith discretion. Dealer shall notify
Counterparty of such amount and Counterparty shall pay such amount in
immediately available funds on the Early Unwind Date.  Each of Dealer and
Counterparty represent and acknowledge to the other that, subject to the proviso
included in this Section, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.

 

(ii)  If an amount is payable by Counterparty to Dealer pursuant to
Section 9(t)(i) (a “Reimbursement Obligation”), Counterparty shall have the
right, in its sole discretion, to satisfy any such Reimbursement Obligation by
delivering to Dealer, on the Exchange Business Day immediately following the
Early Unwind Date, the Early Unwind Shares (as defined below) in satisfaction of
such Reimbursement Obligation in the manner reasonably requested by Dealer free
of payment.  The “Early Unwind Shares” shall be a number of Shares equal to the
Reimbursement Obligation otherwise payable under Section 9(t)(i) divided by the
value to Dealer per Share on the date such Shares are to be delivered as Early
Unwind Shares (the “Early Unwind Share Price”), as determined by the Calculation
Agent in its discretion using commercially reasonable means, together with cash
in lieu of any fractional Shares based on the Early Unwind Share Price.  The
Calculation Agent shall notify Counterparty of  the Early Unwind Share Price at

 

20

--------------------------------------------------------------------------------


 

the time of notification of the Reimbursement Obligation.  If such Early Unwind
Shares are Restricted Shares as set forth in Section 9(m), the Early Unwind
Share Price may reflect, in the Calculation Agent’s judgment, a discount
applicable to such Early Unwind Shares.  If such Early Unwind Shares are not
Restricted Shares as set forth in Section 9(m), the Early Unwind Price shall be
Relevant Price on the Early Unwind Date.  Counterparty shall give irrevocable
telephonic notice, confirmed in writing within one Scheduled Trading Day, to
Dealer of its election to satisfy any Reimbursement Obligation by delivery of
Early Unwind Shares pursuant to this Section no later than 6:00 p.m. New York
local time on the Early Unwind Date.

 

(u)                                 Maximum Share Delivery.  Notwithstanding any
other provision of this Confirmation or the Agreement, in no event will
Counterparty be required to deliver more than two times the Number of Shares in
the aggregate to Dealer pursuant to Section 9(t).  In the event Counterparty
shall not have delivered the full number of Shares otherwise applicable as a
result of the foregoing sentence (such deficit, the “Deficit Shares”),
Counterparty shall be continually obligated to deliver, from time to time until
the full number of Deficit Shares have been delivered pursuant to this Section,
Shares when, and to the extent, that (i) Shares are repurchased, acquired or
otherwise received by Counterparty or any of its subsidiaries after the Trade
Date (whether or not in exchange for cash, fair value or any other
consideration), (ii) authorized and unissued Shares reserved for issuance in
respect of other transactions prior to such date which prior to the relevant
date become no longer so reserved and (iii) Counterparty additionally authorizes
any unissued Shares that are not reserved for other transactions.  Counterparty
shall immediately notify Dealer of the occurrence of any of the foregoing events
(including the number of Shares subject to clause (i), (ii) or (iii) and the
corresponding number of Shares to be delivered) and promptly deliver the
Applicable Percentage of the aggregate number of such Shares thereafter.

 

(v)                                 Payment by Counterparty. In the event that
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer pursuant to
Section 6(d)(ii) of the Agreement an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions (including, for the avoidance of doubt,
any amount payable in connection with an Extraordinary Event), an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

21

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

 

 

Very truly yours,

 

 

 

 

 

 

J.P. Morgan Securities Inc., as agent for JPMorgan Chase Bank, National
Association

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

 

 

Name:

 

 

 

 

 

 

Accepted and confirmed

 

 

as of the Trade Date:

 

 

 

 

 


TAKE-TWO INTERACTIVE SOFTWARE, INC.


 


 


 


 


 


 


 


 

By:

 

 

 

Authorized Signatory

 

 

Name:

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

 

--------------------------------------------------------------------------------